DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), machine (claims 15-20), and manufacture (claims 8-14) which recite steps of: (claims 1, 8, 15) receiving a query, retrieving location data, creating a contact graph, retrieving medical data, building a probabilistic model, and running the probabilistic model to provide a prediction of a probability of infection.

Step 2A, Prong One:
These steps of (claims 1, 8, 15) creating a contact graph, building a probabilistic model, and running the probabilistic model to provide a prediction of a probability of infection, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) computer-implemented; (claim 8) computer readable storage media and program instructions; and (claim 15) processor, computer readable storage media, and program instructions language, these steps in the context of these claims encompass a mental process of the user. 
Specifically, the BRI of creating a contact graph includes mentally with the aid of pen and paper; building a probabilistic model includes mentally with the aid of pen and paper or a computer since the model is recited broadly with no limitations as to the construction of the model; and running the probabilistic model to provide a prediction of a probability of infection includes a mental process with the aid of pen and paper or a computer since again the model is recited broadly.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 10, 17, further narrowing the mental process by reciting creation of a report based on the predicted probability of infection, which can be performed mentally with the aid of pen and paper or a computer; claims 4, 11, 18, further narrowing the mental process by determining, building a model, and running the model, which can be performed mentally with the aid of pen and paper or a computer; and claims 6, 13, 20, further narrowing the mental process by reciting mental determination).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) computer-implemented; (claim 8) computer readable storage media and program instructions; and (claim 15) processor, computer readable storage media, and program instructions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification, e.g. Figure 4 and [0049], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 8, 15)  retrieving location data and retrieving medical data amounts to mere data gathering; recitation of (claims 1, 8, 15) timestamped location data amounts to selecting a particular data source or type of data to be manipulated; and (claims 1, 8, 15) recitation of receiving a query amounts to insignificant pre-solution activity, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) computer-implemented; (claim 8) computer readable storage media and program instructions; and (claim 15) processor, computer readable storage media, and program instructions generally link to a computer environment; and (claims 1, 8, 15) probabilistic model generally links to computer modeling, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 4, 6, 10, 11, 13, 17, 18, 20, reciting computer implementation via processors or program instructions, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea;  claims 5, 7, 12, 14, 19, reciting timestamped location data including GPS data and credit card transactions as well as medical data including testing and associated results, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 3, 4, 6, 10, 11, 13, 17, 18, 20, reciting computer implementation via processors or program instructions, generally linking to a computer environment, and claims 2, 9, 16, reciting the probabilistic model is a Markov model, generally linking to a particular statistical model, all of which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: (claims 1, 8, 15) receiving a query, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claims 1, 8, 15) retrieving location data and retrieving medical data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields: (claims 3, 10, 17) transmitting the report, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti et al. (US 2021/0050116 A1), hereinafter Sabeti, in view of Malaviya (US 2017/0024531 A1), hereinafter Malaviya.

Claims 1, 8, and 15:
Sabeti discloses:
(claim 1) A computer-implemented method comprising:
[0182]-[0184] disclose computer readable storage media storing code or instructions to be executed by a processor.
(claim 8) A computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions comprising:
See previous citation.
(claim 15) A computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising:
See previous citation.
receiving, by one or more computer processors, a query associated with contact tracing of a person with an infection;
[0089] discloses a user providing permission for outbreak modeling of their information, which as in [0093]-[0094], for example, includes connectivity of users (i.e. contact tracing).
retrieving, by one or more computer processors, timestamped location data associated with the person over a period of time;
[0093]-[0094] disclose individual location and time data.
retrieving, by one or more computer processors, medical data associated with the person and the one or more other people that were in contact with the person over the period of time;
[0096] discloses retrieving health data of a user and other users in contact with the user. 
based on the retrieved timestamped location data and on the retrieved medical data, building, by one or more processors, a probabilistic model; and 
[0097] discloses estimating individual-level probabilities of infection via a Partially Observed Markov Process (POMP) framework (i.e. model), wherein connectivity of individuals is determined via location and time data (e.g. [0093]-[0094]).
running, by one or more computer processors, the probabilistic model to provide a prediction of a probability of infection of the one or more other people over the period of time as a result of being in contact with the person.
[0097] discloses estimating individual-level probabilities of infection via a Partially Observed Markov Process (POMP) framework (i.e. model). This is discussed in extensive detail in Example 1, [0196]-[0287].

While Sabeti does disclose contact tracing and probability modeling, as discussed above, Sabeti does not explicitly disclose the following limitations. However, Malaviya does disclose these limitations, specifically:
retrieving, by one or more computer processors, timestamped location data associated with the person over a period of time;
[0106] discloses timestamped location data. [0115] discloses the position information is tracked over a period of time to generate a contact tracing map.
based on the retrieved timestamped location data, creating, by one or more computer processors, a contact graph associated with the person, wherein the contact graph depicts one or more other people that were in contact with the person over the period of time; 
[0106] discloses timestamped location data. [0115] discloses the position information is tracked over a period of time to generate a contact tracing map (i.e. contract graph). [0072], for example, discloses contract tracing of various individuals.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Sabeti with the above limitations as disclosed by Malaviya.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sabeti in order to calculate “approximated probabilistic risk level for the corresponding individual” (Malaviya: [0004]).

Claims 2, 9, and 16: Sabeti in view of Malviya discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.
Sabeti further discloses:
wherein the probabilistic model is a Markov network.
[0097] discloses estimating individual-level probabilities of infection via a Partially Observed Markov Process (POMP) framework (i.e. model).

Claims 3, 10, and 17: Sabeti in view of Malviya discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.

While Sabeti does disclose contact tracing and probability modeling, as discussed above, Sabeti does not explicitly disclose the following limitations. However, Malaviya does disclose these limitations, specifically:
based on the prediction of the probability of infection of the one or more other people over the period of time, generating, by one or more computer processors, a report; and 
[0150] discloses report generation based on analysis, processing and/or transformation of contextual profiles, which as in [0053] and [0063]-[0064], for example, include probabilistic risk levels of infection.
transmitting, by one or more computer processors, the report.
[0150] discloses provisioning the reports to interface components (i.e. transmitting).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Sabeti with the above limitations as disclosed by Malaviya.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sabeti in order to calculate “approximated probabilistic risk level for the corresponding individual” (Malaviya: [0004]).

Claims 6, 13, and 20: Sabeti in view of Malviya discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.

While Sabeti does disclose contact tracing and probability modeling, as discussed above, Sabeti does not explicitly disclose the following limitations. However, Malaviya does disclose these limitations, specifically:
wherein creating the contact graph further comprises: 
determining, by one or more computer processors, the person is within a pre-defined threshold distance of the one or more other people; and 
[0013] discloses determining increased risk level for individuals within a pre-defined estimated radius of transmission.
determining, by one or more computer processors, a period of time when the person was within the pre-defined threshold distance of the one or more other people is greater than a pre-defined threshold period of time.
[0013] discloses determining increased risk level for individuals within a pre-defined estimated radius of transmission with regard to time coded contextual metadata (i.e. time), wherein [0055] explicitly discloses a time threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Sabeti with the above limitations as disclosed by Malaviya.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sabeti in order to calculate “approximated probabilistic risk level for the corresponding individual” (Malaviya: [0004]).

Claims 7 and 14: Sabeti in view of Malviya discloses the method and computer program product of claims 1 and 8, as discussed above.
Sabeti further discloses:
wherein the medical data includes testing and associated results for the infection confirmed in the period of time.
[0086] discloses using medical data including diagnoses (i.e. results), such as from tests.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti et al. (US 2021/0050116 A1), hereinafter Sabeti, in view of Malaviya (US 2017/0024531 A1), hereinafter Malaviya, further in view of Klasson (US 2022/0030382 A1), hereinafter Klasson.

Claims 4, 11, and 18: Sabeti in view of Malviya discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.


While Sabeti does disclose contact tracing and probability modeling, as discussed above, Sabeti does not explicitly disclose the following limitations. However, Klasson does disclose these limitations, specifically:
determining, by one or more computer processors, the query included a future time horizon; 
[0069] disclose the prediction of future movements and a corresponding future risk score, which is additionally discussed in [0104].
based on the probabilistic model and the future time horizon, building, by one or more computer processors, a dynamic probabilistic model; and 
[0069] discloses training a hidden Markov model or other dynamic Bayesian network.
running, by one or more computer processors, the dynamic probabilistic model to provide the prediction of the probability of infection of the one or more other people over the future time horizon.
[0101] discloses risk score correspond to probability of contracting the corresponding pathogen at a geolocation, with [0069] and [0104] disclosing calculating a future risk score.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Sabeti with the above limitations as disclosed by Klasson.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sabeti in order to provide “robust, privacy-friendly pandemic-surveillance systems” (Klasson: [0003]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti et al. (US 2021/0050116 A1), hereinafter Sabeti, in view of Malaviya (US 2017/0024531 A1), hereinafter Malaviya, further in view of Park et al. (Contact Transmission of COVID-19 in South Korea: Novel Investigation Techniques for Tracing Contacts), hereinafter Park.

Claims 5, 12, and 19: Sabeti in view of Malviya discloses the method, computer program product, and system of claims 1, 8, and 15, as discussed above.
Sabeti further discloses:
wherein the timestamped location data includes global positioning system (GPS) data 
[0084] and [0090], for example, disclose the data including GPS location data.

While Sabeti does disclose “timestamped location data includes global positioning system (GPS) data,” as discussed above, Sabeti does not explicitly disclose “timestamped location data includes credit card transaction data.” However, Park does disclose this limitation, specifically:
wherein the timestamped location data includes global positioning system (GPS) data and credit card transaction data.
Page 62 discloses use of credit card transaction data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, computer program product, and system as disclosed by Sabeti with the above limitations as disclosed by Park.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sabeti because “investigating, classifying, tracking, and managing contacts by identifying the patient’s route are important for preventing further transmission” (Park: abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boss et al. (US 2018/0052970 A1)
Discloses contact tracing to track pathogen exposure using mobile devices.
Khan (US 8,560,339 B2)
Discloses predicting global spread of infectious agents, including use of Markov models.
Subramanian et al. (US 2022/0037032 A1)
Discloses generating a contact tracing graph.
Colubri et al. (Individual-Level Modeling of COVID-19 Epidemic Risk)
Discloses Markov modeling of individual COVID-19 infection susceptibility.
Dong et al. (Modeling Infection with Multi-agent Dynamics)
Discloses Markov modeling of individual infection probability using proximity tracking.
Dong et al. (Graph-Coupled HMMs for Modeling the Spread of Infection)
Discloses Markov modeling of infectious disease spread within a social network.
Dong et al. (PocketCare: Tracking the Flu with Mobile Phones using Partial Observations of Proximity and Symptoms)
Discloses Markov modeling of individual flu infection probability using proximity tracking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626